                                                                                               Entered on Docket
                                                                                               November 20, 2019
                                                                                               EDWARD J. EMMONS, CLERK
                                                                                               U.S. BANKRUPTCY COURT
                                                                                               NORTHERN DISTRICT OF CALIFORNIA



                                             1
                                                                                          The following constitutes the order of the Court.
                                             2                                            Signed: November 20, 2019
                                             3
                                             4                                            _________________________________________________
                                                                                          M. Elaine Hammond
                                                                                          U.S. Bankruptcy Judge
                                             5
                                             6
                                             7
                                                                       UNITED STATES BANKRUPTCY COURT
                                             8
                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                             9
                                                                                                 )   Case No. 15-50801 MEH
                                            10   In re                                           )
UNITED STATES BANKRUPTCY COURT




                                                                                                 )   Chapter 11
  for the Northern District of California




                                            11   Robert Brower, Sr.,                             )
                                                                                                 )
                                            12                              Debtor.              )
                                                                                                 )
                                            13                                                   )
                                                                                                 )
                                            14                                                   )
                                                                                                 )   Adv. No. 17-5044
                                            15   MUFG Union Bank, N.A.,                          )
                                                                                                 )
                                            16                             Plaintiff.            )
                                                                                                 )
                                            17   v.                                              )
                                                                                                 )
                                            18   Robert Brower, Sr., Patricia Brower,            )
                                                                                                 )   ORDER GRANTING IN PART AND
                                            19   Coastal Cypress Corporation, a                  )   DENYING IN PART MUFG UNION
                                                                                                 )   BANK, N.A.’S MOTION FOR SUMMARY
                                            20   California corporation, Coastal                 )   JUDGMENT
                                                                                                 )
                                            21   Cypress Corporation, a Delaware                 )
                                                                                                 )   Date: 09/09/19
                                            22   corporation, American Commercial                )   Time: 2:00 p.m.
                                                                                                 )   Ctrm: 11
                                            23   Properties, Inc., Anthony Nobles,               )
                                                                                                 )
                                            24   Wilfred “Butch” Lindley, Richard                )
                                                                                                 )
                                            25   Babcock, Patricia Brower Trust, and             )
                                                                                                 )
                                            26   DOES 1-50,                                      )
                                                                                                 )
                                            27                            Defendants.            )
                                            28

                                                                                           1


                                             Case: 17-05044      Doc# 124      Filed: 11/20/19       Entered: 11/20/19 15:42:10   Page 1 of 4
                                             1          Plaintiff MUFG Union Bank, N.A.’s cross-motion for summary judgment (Dkt. # 108)
                                             2   came on for hearing September 9, 2019. Ori Katz and Isaiah Weedn appeared on behalf of
                                             3   Plaintiff. Cathleen Giovannini and Michael Vacchio appeared on behalf of Defendants.
                                             4          The court considered Plaintiff’s motion concurrently with the motion for summary
                                             5   judgment (Dkt. # 113) of Defendants Robert Brower, Sr. (“Debtor”), Patricia Brower, Coastal
                                             6   Cypress Corporation, a California corporation (“Coastal”), Coastal Cypress Corporation, a
                                             7   Delaware corporation (“Coastal DE”), American Commercial Properties, Inc. (“ACP”),
                                             8   Anthony Nobles, Wilfred “Butch” Lindley, Richard Babcock, and Patricia Brower Trust.
                                             9          The court having considered the motion papers of Plaintiff and Defendants, the
                                            10   oppositions, replies, and the arguments from counsel, issues a Memorandum Decision on
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11   Motions for Summary Judgment contemporaneously herewith. Good cause appearing, IT IS
                                            12   HEREBY ORDERED THAT, for the reasons stated in the Memorandum Decision,
                                            13          1. Plaintiff’s Motion for Summary Judgment is GRANTED IN PART:
                                            14                 a. As to Plaintiff’s First Claim:
                                            15                         i. The Coastal shares of Lindley and Babcock are void for lack of
                                            16                            consideration, pursuant to California Corporation Code § 409.
                                            17                        ii. 150,000 of the Coastal shares of Nobles are void for lack of
                                            18                            consideration, pursuant to California Corporation Code § 409.
                                            19                 b. As to Plaintiff’s Second Claim, Debtor owns 100% of ACP’s shares as
                                            20                     either his separate or community property.
                                            21                 c. As to Plaintiff’s Third Claim, the merger of Coastal into Coastal DE is
                                            22                     avoided pursuant to 11 U.S.C. § 549 as an unauthorized transfer of
                                            23                     Debtor’s assets without court authorization.
                                            24          2. Plaintiff’s Motion for Summary Judgment is DENIED IN PART:
                                            25                 a. As to Plaintiff’s First Claim:
                                            26                         i. The issue of whether 50,000 of the Coastal shares of Nobles are
                                            27                            void may not be resolved as a matter of law based on the presence
                                            28                            of genuine issues of material fact.

                                                                                            2


                                             Case: 17-05044      Doc# 124     Filed: 11/20/19      Entered: 11/20/19 15:42:10     Page 2 of 4
                                             1                    ii. The issue of whether the Coastal shares of Patricia Brower are void
                                             2                       may not be resolved as a matter of law based on the presence of
                                             3                       genuine issues of material fact.
                                             4
                                             5                                 **END OF ORDER**
                                             6
                                             7
                                             8
                                             9
                                            10
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11
                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28

                                                                                       3


                                             Case: 17-05044   Doc# 124   Filed: 11/20/19     Entered: 11/20/19 15:42:10      Page 3 of 4
                                             1                                COURT SERVICE LIST
                                             2   All ECF Recipients
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11
                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28

                                                                                       4


                                             Case: 17-05044     Doc# 124   Filed: 11/20/19   Entered: 11/20/19 15:42:10   Page 4 of 4
